Citation Nr: 1732672	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-28 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for Department of Veterans Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1965 to September 1968, and from December 1970 to May 1971.  He died in December 2012.  The appellant seeks recognition as the Veteran's surviving spouse for VA death benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision issued by the VA Regional Office (RO) in Jackson, Mississippi, which denied recognition of the appellant as the Veteran's surviving spouse.

The Board notes that the appellant initially requested a Board hearing in her substantive appeal.  See August 2014 VA Form 9.  However, she withdrew her hearing request in November 2016 via written correspondence submitted by her representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran and the appellant resided in the state of Alabama in 1974; had the capacity to enter into a common-law marriage; demonstrated mutual assent to enter into marriage; publicly recognized the existence of the marriage; and cohabited and mutually assumed marital duties and obligations.

2.  Common-law marriage is recognized as valid in the state of Alabama.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran, for purposes of entitlement to VA benefits, have been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to be recognized as the surviving spouse of the Veteran for the purpose of eligibility for VA death benefits.  For the following reasons, the Board finds that recognition of the appellant as the Veteran's surviving spouse is warranted.

When a Veteran dies, his or her surviving spouse may be eligible to receive VA death benefits, to include dependency and indemnity compensation (DIC) benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. § 3.50(a).

The term "surviving spouse" means a person who was legally married as defined by 38 C.F.R. § 3.1(j), was the spouse of the Veteran at the time of the Veteran's death, and (1) lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran or, after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.50.

The surviving spouse of a qualified Veteran is eligible to receive death benefits if the surviving spouse was married to the Veteran for one year or more prior to the Veteran's death or for any period of time if a child was born of or before the marriage.  38 C.F.R. § 3.54.

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j); see also Burden v. Shinseki, 727 F.3d 1161, 1166 (Fed. Cir. 2013), cert. denied, 134 S. Ct. 2134 (2014) (citing 38 U.S.C.A. § 103(c)).  In addition, ". . . section 103(c) requires the VA to apply state law, including state law evidentiary burdens, in determining whether the criteria for a valid common law marriage have been satisfied."  Burden, 727 F.3d at 1166.

In cases involving alleged common-law marriages, there must be proof of a common-law marriage for the purpose of receiving VA benefits.  Supporting evidence of common-law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  38 C.F.R. § 3.205(a)(6).  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Id.

Where an attempted marriage of a claimant to a Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if the following requirements are met: (a) The marriage occurred one year or more before the Veteran died, or existed for any period of time if a child was born of the purported marriage or prior to such marriage; (b) the claimant entered in the marriage without knowledge of the impediment; (c) the claimant cohabited with the Veteran continuously from the date of marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits, other than accrued monthly benefits covering a period prior to the Veteran's death.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

In 1991, VA General Counsel issued a precedential opinion finding that the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriage constituted a legal impediment to a purported marriage for purpose of establishing a deemed-valid marriage under 38 U.S.C.A. § 103(a).  See VAOPGCPREC 58-91; 56 Fed. Reg. 50,151 (1991).  This opinion noted that it had been the long-standing interpretation by VA that lack of recognition of common-law marriage by a jurisdiction constituted a legal impediment within the meaning of § 103(a).  Section 103(a) encompassed more than merely cases of prior, undissolved marriages, existing as a legal impediment.  A lack of knowledge of a law prohibiting particular marriages (including common-law marriages), is apparently within the scope of 38 U.S.C.A. § 103(a).  The lack of a ceremonial marriage in a jurisdiction which requires one for a valid marriage is a legal impediment which, if unknown to the claimant, can create the type of hardship 38 U.S.C.A. § 103(a) was intended to alleviate.  The factual issue presented in each case of whether the claimant was actually without knowledge of the legal impediment is a determination for VA adjudication personnel.

The United States Court of Appeals for Veterans Claims (Court) has held that one claiming to be the spouse of a Veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The appellant has asserted that she and the Veteran entered into a common-law marriage in 1974 and remained married until the Veteran's death.  See February 2013 VA Form 21-534.  In an April 2013 Statement of Marital Relationship, she clarified that they began living as husband and wife in February 1974 in Huntsville, Alabama, where they lived until December 1974, when they moved to Saltillo, Mississippi.  They then lived together in Mississippi until the Veteran's death.  The appellant reported that she and the Veteran had two children, who were born in Tupelo, Mississippi.

In a November 2016 Statement in Support of Claim, the appellant asserted that she moved with the Veteran to Alabama at the end of 1971 or early 1972 so that he could work for a police department, which was close to the border between Mississippi and Alabama.  She reported that she was working in Mississippi at the time.  (She also stated that she and the Veteran "always considered Mississippi home.")  The appellant stated that she took the Veteran's last name; that they "did everything together like any other husband and wife"; and that they filed taxes as a married couple.  She stated, "We never thought we needed to have a ceremony to be husband and wife.  We always thought we were married and no one ever questioned that until now."  She stated that she knew all of the Veteran's extended family and he knew all of hers.

A review of the Veteran's claims file shows that on a VA Form 21-526, dated in February 1985, he reported his marital status as divorced.  He reported previously being married twice, to "P" in 1969 and to "M" in 1971.  He reported being divorced from both.  (The record contains a Divorce Decree from "M," dated in 1972.  There is no indication that any of the Veteran's former spouses contest the appellant's claim as his surviving spouse.)  On a VA Form 21-526, dated in January 2006, the Veteran listed the appellant as his common-law wife since February 1972.  He reported that they entered into a common-law marriage in Saltillo, Mississippi.  He also listed prior marriages to "P" and "M.H." which ended in divorce.  On a VA Form 21-686C, dated in March 2010, the Veteran reported being married to the appellant since February 1972, and that they entered their marital status in Saltillo, Mississippi.

Notably, the record also includes copies of correspondence from VA and the Social Security Administration (SSA) indicating that the appellant was considered the Veteran's spouse for purposes of VA and SSA benefits.  See SSA Notice of Award (undated, following the Veteran's death); June 2010 VA Correspondence (notifying the Veteran that his spouse was added to his monthly benefit award).

The Certificate of Death lists the appellant as the Veteran's surviving spouse

In September 2015 correspondence-accompanied by certified statements signed by both of the appellant's daughters-the appellant's daughter M.T. stated that the appellant and the Veteran were "together and married since before I was born," and that "[e]veryone that knows my parents can testify to the fact they have always lived together and lived as husband and wife for as long as they know."  Also of record are pictures showing the appellant and the Veteran with their daughters and grandchildren.

As noted above, VA is bound by the laws of the jurisdiction where the alleged marriage is claimed to have occurred.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.205(a)(6).

The appellant acknowledges that the State of Mississippi did not recognize common-law marriage when she and the Veteran were married.  See November 2016 Statement of Accredited Representative.  However, the State of Alabama does recognize common-law marriage, provided certain criteria are met.  In Alabama, the elements of common-law marriage are: (1) capacity, (2) present agreement or mutual consent to enter into the marriage relationship, (3) public recognition of the existence of the marriage, and (4) cohabitation or mutual assumption openly of marital duties and obligations.  See Creel v. Creel, 763 So.2d 943, 946 (Ala. 2000) (quoting Adams v. Boan, 559 So.2d 1084, 1086 (Ala. 1990)).  Under Alabama law, adjudicators will "'closely scrutinize claims of common law marriage and require clear and convincing proof thereof.'"  Gray v. Bush, 835 So.2d 192, 194 (Ala. Civ. App. 2001) (citations omitted).

Notwithstanding residency questions, the Board finds that the appellant has clearly satisfied the four elements of common-law marriage, under Alabama law.  See November 2016 Statement of Accredited Representative.  First, there is no evidence to suggest that either the appellant or the Veteran lacked the capacity to enter into marriage in 1974.  Second, both the appellant and the Veteran demonstrated mutual assent to enter into the marriage in various ways.  For example, the appellant took the Veteran's name and has asserted that she wore a wedding ring.  Third, the parties publicly recognized the existence of their marriage, as shown by their daughters' signed statements and the Veteran's representations to VA and SSA with respect to their marital status.  Finally, there is nothing in the record to contradict the appellant's assertions that she cohabitated with the Veteran and mutually assumed marital duties and obligations.  Her daughter's correspondence corroborates the claim of continuous cohabitation since the early 1970s (notwithstanding a two-month separation in 1998, which has not been shown to be the fault of the appellant) until the Veteran's death.  In addition, the submitted photographs suggest that the parties were living together and representing themselves as a married couple to family.  The elements of common-law marriage in Alabama have thus been established.  See Creel, 763 So.2d at 946.

The remaining question is whether the appellant and the Veteran actually lived in Alabama when they entered into their common-law marriage.  On review, the only positive evidence of residency in Alabama is the appellant's and her daughters' assertions thereof.  Moreover, there is some evidence which calls these assertions into question, such as the Veteran's indication that he and the appellant were married in Mississippi in 1972, the appellant's inconsistency regarding the dates of their residency in Alabama, and the lack of objective evidence of Alabama residency (e.g., utility bills, property taxes, etc.).

After careful consideration, however, the Board finds that the appellant's statements that she and the Veteran entered into a common-law marriage while living in Alabama, considered in context with the evidence discussed above, are sufficient to establish, by clear and convincing evidence, the validity of their common-law marriage under Alabama law.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.205(a)(6).  In so finding, the Board reiterates that the appellant and the Veteran held themselves out as husband and wife for many decades, cohabited continuously, raised children, and were considered by both VA and the SSA as husband and wife for purposes of benefits.  As for the residency question, the appellant cannot be expected to have kept records of her residency in Alabama more than 40 years ago; the Board does not find the lack of objective evidence of residency to be particularly probative.  Moreover, the Veteran's statements that he entered into a common-law marriage in Mississippi in 1972, as well as the appellant's apparent confusion regarding the dates of their Alabama residency, are insufficient to render the appellant's claim incredible.  The appellant has stated that the couple did not live in Alabama for very long and always viewed Mississippi as home.  Given the lengthy period between the Veteran's statements and the claimed marriage, the Board finds the appellant's explanation to be reasonable.

In sum, the record establishes by clear and convincing evidence that the appellant and the Veteran entered into a valid common-law marriage in the state of Alabama.  The evidentiary requirements of 38 C.F.R. § 3.205(a)(6) have been met.  Consequently, the appellant is recognized as a surviving spouse for VA benefits.



ORDER

The appellant is recognized as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


